       Case 1:19-cv-09540-PAE-SLC Document 21 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HECTOR MANUEL CRUZ,

                                       Plaintiff,                      19 Civ. 9540 (PAE)
                        -v-
                                                                              ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On September 25, 2020, plaintiff filed a motion for attorneys fees. See Dkts. 19–20. In

the event the Government opposes plaintiff’s fee application, its opposition brief is due October

14, 2020. The Court, however, expects that, before opposing any aspect of this application,

Government counsel will meet and confer with defense counsel in an effort to resolve the

parties’ differences.


       SO ORDERED.

                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 30, 2020
       New York, New York
